[logo.jpg]


FOR IMMEDIATE RELEASE


CONTACTS:


Charles Ramey, CEO
Donald C. Weinberger
US Dataworks, Inc.
Wolfe Axelrod Weinberger Assoc. LLC
Tel. (281) 504-8100
Tel. (212) 370-4500 Fax (212) 370-4505





US DATAWORKS, INC. ANNOUNCES ADDITION OF CHIEF FINANCIAL OFFICER


Houston, TX – July 30, 2009 -- US Dataworks, Inc. (AMEX: UDW), a leading
developer of payment processing solutions, announced today that it has appointed
Randall J. Frapart to serve as its Chief Financial Officer, filling a previously
existing vacancy.


Commenting on the addition of Mr. Frapart, Charles E. Ramey, the Company’s
Chairman and CEO, stated “Our CFO position is a critical function to fill as we
continue to grow the Company.  Randy has impressive credentials with his
strategic, forward thinking, hands-on approach and his 20-plus years of
experience in CFO roles at two software development and consulting companies
serving the financial and health insurance industries and at KPMG in
Chicago.  We are pleased to have someone as experienced as Randy join our
management team.”


Prior to joining the Company, from March 2008 to December 2008, Mr. Frapart
served as Chief Financial and Chief Operating Officer of Plumgood Food, LLC, an
online grocer providing the ordering and delivery of groceries. From January
2006 to December 2007, Mr. Frapart served as Executive Vice President and Chief
Financial Officer of ForeFront Holdings Inc, a publicly traded global golf
accessory company. From September 2002 until December 2005, Mr. Frapart served
as Senior Vice President and Chief Financial Officer of HyperFeed Technologies,
Inc., a publicly traded provider of software, which provides ticker plant and
smart order routing technologies and managed services to exchanges, hedge funds
and other financial institutions. Mr. Frapart served as Chief Financial Officer
and later as Chief Executive Officer of Cyvent Technologies, a software and
consulting company serving large health insurers, from April 1995 to July 2001.
Mr. Frapart began his career at KPMG in Chicago, where he held various positions
in the Information, Communication and Entertainment Assurance practice for over
12 years. Mr. Frapart received his B.S. in Accounting from Washington University
in St. Louis, has his MBA in Management from the University of Texas and is a
certified public accountant.


_______________________________


About US Dataworks, Inc.


US Dataworks is a developer of payment processing solutions, focused on the
Financial Services market, federal, state and local governments, billers and
retailers. Software developed by US Dataworks is designed to enable
organizations to transition from traditional paper-based payment and billing
processes to electronic solutions that automate end-to-end processes for
accepting and clearing checks.  Additional information about US Dataworks is
available at www.usdataworks.com.
 
 
 

--------------------------------------------------------------------------------

 

 




Certain statements made in this press release (other than the historical
information contained herein) constitute “forward-looking statements” within the
meaning of the Private Securities Litigation Reform Act of 1995, as amended,
including, but not limited to, statements regarding our expectation of continued
growth, the benefits of our recent restructuring, the anticipated features and
benefits of our new distribution payment capture solution, our vision for
payment processing and our new solutions’ ability to provide a higher return on
investment for our clients.  Any forward-looking statements are subject to risks
and uncertainties that may cause actual results to differ materially, including,
but not limited to, the failure of our new solution to perform as anticipated,
our ability to provide long-term customer value and agility, our ability to
protect our intellectual property, our position in the marketplace, our ability
to develop and timely introduce products that address market demand, the impact
of alternative technological advances and competitive products, market
fluctuations, our ability to avoid being delisted from the NYSE Alternext US
(formerly the American Stock Exchange), our ability to repay, refinance or
extend the maturity date of our debt, and other risks detailed from time to time
in the SEC reports of US Dataworks, including its annual report on Form 10-K for
the year ended March 31, 2009.  These forward-looking statements speak only as
of the date hereof. US Dataworks disclaims any obligation to update these
forward-looking statements.

